The decree dismissing plaintiff's bill of complaint should be affirmed.
The pertinent facts are fully set forth in Mr. Justice BUTZEL'S opinion. As therein stated, this case involves the construction of article 5, § 2 (a), of "The motor carrier act," being Act No. 254, Pub. Acts 1933, as amended* (Comp. Laws Supp. 1945, § 11352-37, Stat. Ann. 1947 Cum. Supp. § 22.567). Section 2 reads in part as follows:
"Sec. 2. This act shall not apply to:
"(a) Vehicles operated entirely within any city or village of this State; nor to motor carriers of passengers whose local operations may extend a distance of not to exceed 2 miles beyond the boundary of such city or villages in which such local operations are wholly carried on, provided such extension shall not be to or into another city or village; * * *
  "(b) Vehicles owned * * * *Page 642
  "(c) Vehicles owned * * * "(d) Vehicles used * * * "(e) Vehicles used * * * or trucks owned * * * "(f) Vehicles used * * * "(g) Vehicles used * * *"
When the legislature used the words "motor carriers of passengers" in the above section, may we conclude that it meant to say "vehicles"? In People v. Lowell, 250 Mich. 349;Becker v. Detroit Savings Bank, 269 Mich. 432; and DetroitClub v. State of Michigan, 309 Mich. 721, we quoted with approval from Black on Interpretation of Laws, p. 36, the following:
"Even though the court should be convinced that some other meaning was really intended by the lawmaking power, and even though the literal interpretation should defeat the very purposes of the enactment, still the explicit declaration of the legislature is the law, and the courts must not depart from it."
A glance will disclose that the legislature used the word "vehicles" several times in section 2. Obviously, when it used the words "motor carriers of passengers" in section 2 (a), despite the repeated use of the word "vehicles" in other parts of section 2, the legislature did not mean "vehicles."
When the language of a statute is plain, certain and unambiguous there is no room for judicial construction. In reMerrill, 200 Mich. 244; City of Grand Rapids v. Crocker,219 Mich. 178; City of Detroit v. Township of Redford, 253 Mich. 453;  Detroit Trust Co. v. Hartwick, 278 Mich. 139; People
v. Powell, 280 Mich. 699 (111 A.L.R. 721); Detroit Edison Co.
v. Secretary of State, 281 Mich. 428; In re Chamberlain'sEstate, 298 Mich. 278; In re Gay's Estate, 310 Mich. 226.
Is the pertinent language of section 2 ambiguous? Let us examine it piecemeal: *Page 643 
(1) "This act shall not apply to:" Plainer language could not have been used.
(2) "(a) Vehicles operated entirely within any city orvillage of this State;" This language is plain, but it is not pertinent to this case because there are not here involved "vehicles operated entirely within any city or village."
(3) "nor to motor carriers of passengers" This language is equally plain. It does not serve to exempt certain operations or routes but only "motor carriers of passengers." But, which "motor carriers of passengers" are exempt? Those
(4) "whose local operations may extend a distance of not toexceed 2 miles beyond the boundary of such city or villages inwhich such local operations are wholly carried on," Here, again, the verbiage is plain. This last quoted language does not constitute the grant of an additional exemption, nor even, as suggested, of a right to operate in the 2-mile zone beyond the city limits; on the contrary, it forms a modifying clause, defining and describing the "motor carriers of passengers" which are exempt. The plain language of section 2 (a), up to this point, still does not exempt certain routes or operations, but, rather, certain "motor carriers of passengers." Operations wholly carried on in a single city, which may extend into the 2-mile zone surrounding it, are referred to in the act as "local operations," a term used twice in the last above quotation. Clearly, the legislature used the word "local" here for the purpose of emphasizing that the exemption applies to certain "motor carriers" only. Which? Those whose operations are thus local. It is significant that the legislature used the words "nor to motor carriers of passengers whose local operations may extend," et cetera, rather than such words as "nor to the localoperations of motor carriers of passengers which may extend," et cetera. The language *Page 644 
actually used expresses a clear legislative intent to exempt certain carriers, not certain operations. But, are all "motor carriers of passengers" whose operations are thus local exempt? If the language of section 2 (a) stopped at this point the answer would be yes. However, the next succeeding language is a proviso clause, in the nature of an exception, which provides that this exemption of "motor carriers of passengers whose local operations may extend a distance of not to exceed 2 miles beyond the boundary of such city," et cetera, shall apply only
(5) "provided such extension shall not be to or into anothercity or village;" What is meant by the words "such extension"? They manifestly refer to some antecedent. The preceding language of section 2 (a) contains that antecedent, viz.; "operations" which "may extend a distance of not to exceed 2 miles beyond the boundary of such city." It will be noted that the word "operations" is in the plural number, while the word "extension" is in the singular. The conclusion seems inescapable that "such extension" refers to and embraces not merely one of a "carrier's" operations beyond the city limits, but all of them. Each operation outside the city, within the 2-mile zone, is a part of "such extension." When any part of "such extension" is "to or into another city" the motor carrier of passengers operating it is of the kind or class which falls within the proviso clause's exception to the exemption and is, accordingly, not exempt.
From the above examination of the pertinent language of section 2 (a) it is clear that that language is plain, certain and unambiguous; that there is, therefore, no room left for its judicial construction and that, in consequence, we may not substitute for the words employed by the legislature a word of our own choosing. *Page 645 
"We cannot assume the legislature made a mistake and used one word when it in fact intended to use another. The language of the statute is plain as it reads and we do not feel authorized to change its meaning by substituting another word for the one the legislature used. Endlich on Interpretation of Statutes, § 4; 23 Am.  Eng. Enc. Law (1st Ed.), p. 299; Handy v. Township ofMeridian, 114 Mich. 454." People v. Crucible Steel Co.,150 Mich. 563.
Plaintiff is a motor carrier of passengers operating within the city of Grand Rapids, with an extension of its "local operations" reaching out in several directions from various points on the city's boundaries into the 2-mile zone surrounding that city. One part of "such extension" being "to or into another city," namely, East Grand Rapids, plaintiff falls within the exception to the exemption and is subject to the act and to the regulation of the Michigan public service commission, except as relates to its "vehicles operated entirely within any city or village."
Decree should be affirmed, without costs, a public question being involved.
BOYLES, and NORTH, JJ., concurred with DETHMERS, J.
* See 3 Comp. Laws 1948, § 479.2. — REPORTER. *Page 646